Citation Nr: 0509012	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for scars involving the 
legs, forehead, right thumb, right wrist, right lower abdomen 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active duty for training at various times, 
including from June 9 to 23, 1979.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., that denied entitlement to service 
connection for multiple scars.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that when he was riding his bike in 
June 1992 his service-connected right knee disability gave 
way, which caused him to fall.  This fall resulted multiple 
abrasions and lacerations.

Service connection is in effect for right knee chondromalacia 
with a torn medial and collateral meniscus, currently rated 
as 30 percent disabling, and arthritis of the right knee 
currently rated as 10 percent disabling.

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion 
addressing the likelihood of a relationship between the two.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).  VA will therefore 
attempt to obtain a medical opinion addressing the likelihood 
that the right knee disability caused or contributed to a 
June 1992 bicycling accident.  


Accordingly, this case is remanded to the AMC for the 
following action:

1.  A VA examination should be conducted 
by an orthopedic specialist In order to 
determine any relationship between the 
service connected right knee disabilities 
and the bicycle accident, which occurred 
in June 1992.  The examiner is requested 
to obtain a detailed clinical history.  
Following a review of the claims folder 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not (50 percent or greater probability) 
that the right knee disorder caused or 
contributed to the veteran's bicycling 
accident in June 1992.  A complete 
rational for any opinion expressed should 
be included in the report.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefits 
sought are not granted, the RO should 
issue an appropriate supplemental 
statement of the case (SSOC).  The 
veteran should be afforded an opportunity 
to respond before the claims folders are 
returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp 2004).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board.  38 C.F.R. § 20.1100(b) (2004).



